[RAIT FINANCIAL TRUST LETTERHEAD]

As of December15, 2008

To All Holders of RAIT Officer Restricted Units:

As you are aware, the phantom units that have been awarded to you as Restricted
Units under the RAIT Financial Trust 2008 Incentive Award Plan (previously known
as the RAIT Investment Trust 2005 Equity Compensation Plan) (the “Plan”) are
subject to the requirements of section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) because they constitute deferred compensation. As
a consequence, in order to comply with the requirements of section 409A of the
Code and its corresponding regulations, the terms of the Unit Award Agreements
(collectively, the “Agreements”) covering your currently outstanding Restricted
Units (collectively, the “Grants”) must be amended by December 31, 2008 to be in
documentary compliance with such requirements. As a result, the purpose of this
letter is to amend the Agreements covering these outstanding Grants so that they
will be in compliance with such requirements.

Specifically, as of the date of this letter, each Agreement is hereby amended as
follows, except to the extent already provided in your Agreement for such Grant
(all capitalized terms not defined in this letter, shall have the meaning set
forth in the Agreements):



  •   The conversion of Redeemed Units to an equivalent number of Common Shares
shall occur within thirty (30) days following the designated Redemption Date or
Deferred Date, as applicable.



  •   You may elect to make an one-time irrevocable election to further defer
the Redemption Date of any of the Redeemed Units that are redeemable on the
Vesting Date, provided that (i) the election shall not take effect until at
least twelve (12) months after the date on which the election is made, (ii) the
new Redemption Date must be at least five (5) years later than the first
anniversary of the Vesting Date (i.e., no sooner than the sixth anniversary of
the Vesting Date), and (iii) the election must be made at least twelve
(12) months prior to the first anniversary of the Vesting Date. Notwithstanding
your election, your Redemption Date will be the date of your death or becoming
disabled (within the meaning of section 409A(a)(2)(C) of the Code) if such event
occurs prior to your Deferred Date.



  •   If your Agreement provides that dividend equivalents will be credited to a
Dividend Equivalent Account until the corresponding Restricted Units vest, the
cash payment that will be paid to you for such amounts if the Restricted Units
vest will be paid to you within thirty (30) days following the applicable
Vesting Date.



  •   If your Agreement provides that dividend equivalents will be paid to you
when dividends are declared with respect to the Common Shares, the cash payment
for such dividend equivalents will be paid to you at the same time that the
dividends are paid to the shareholders holding Common Shares.



  •   If a Change of Control occurs, upon such occurrence, unless the Committee
determines otherwise in accordance with the requirements of section 409A of the
Code: (i) all of your then outstanding Restricted Units shall continue to vest
in accordance with their terms; (ii) your outstanding Redeemed Units shall be
distributed to you in accordance with the terms of your Agreement; and (iii) all
dividend equivalents credited to your Dividend Equivalent Account, if any, shall
be paid to you in cash in accordance with the terms of your Agreement.



  •   You Agreements are intended to comply with the requirements of section
409A of the Code and shall in all respects be administered in accordance with
section 409A of the Code. Notwithstanding any provision in your Agreements to
the contrary, distribution and payment may only be made under the Agreements
upon an event and in a manner permitted by section 409A of the Code or an
applicable exemption. Each distribution and payment made under the Agreements
shall be treated as a separate distribution and payment for purposes of section
409A of the Code. Except as permitted pursuant to a valid deferral election, in
no event may you, directly or indirectly, designate the calendar year of a
distribution or payment.



  •   The Subsequent Deferral Election Form attached as Exhibit A to the
Agreements shall be replaced in its entirety by the Subsequent Deferral Election
Form attached hereto as Exhibit A.



  •   In all respects not modified herein, your Agreements are hereby ratified
and confirmed.

• * * *

As this letter amends the terms of your Agreements, you should retain this
letter with your Agreements. Should you have any questions regarding this
letter, please contact Jack E. Salmon, RAIT’s Chief Financial Officer and
Treasurer, at (215) 243-9032. Should you have any questions about how section
409A of the Code applies to you and your Grants you should contact your personal
tax advisor.

Sincerely,

/s/ Jack E. Salmon_
Jack E. Salmon

1

EXHIBIT A

SUBSEQUENT DEFERRAL ELECTION FORM

PART A. TIME OF REDEMPTION

I,      , (the “Participant”) hereby irrevocably elect to have the following
Restricted Units (the “Deferred Units”) that were granted to me pursuant to the
Unit Award Agreement, dated as of      , 200     , (the “Agreement”) under the
RAIT Financial Trust 2008 Incentive Award Plan (the “Plan”) that would have been
redeemed by RAIT Financial Trust (“RAIT”) on the redemption date (the
“Redemption Date”) set forth below instead be redeemed on the deferred date
designated (the “Deferred Date”), which date must be at least five (5) years
later than the Redemption Date, and this election is at least twelve (12) months
prior to the Redemption Date (fully complete the table below designating the
Restricted Units to be deferred, since the Restricted Units are redeemed on
different Redemption Dates a separate row must be completed for each Redemption
Date):

         
Number of Restricted
Units to be Further
Deferred (All
Restricted Units for a
Particular Redemption
Date Must Be Deferred)
 
Original Redemption
Date (Election Must Be
Made at Least 12
Months Prior to the
Redemption Date)  

Deferred Date
(Must be at least five
years later than the
Original Redemption Date)
 
       

PART B. ACKNOWLEDGMENT

I understand and expressly agree that (i) the Deferred Date for the Deferred
Units shall be the date I specified in Part A above (which is a date that is at
least five (5) years later than the original Redemption Date), and (ii) I will
not be entitled to receive redemption of the Deferred Units on an earlier date,
except in the event of my death or I become disabled (within the meaning of
section 409A(a)(2)(C) of the Code). I also understand and expressly agree that
this deferral election is irrevocable, is being made at least twelve (12) months
prior to the original Redemption Date, and shall not take effect until twelve
(12) months after the date on which I make this election.

PARTICIPANT SIGNATURE

     
Participant:     
  Date:     
Receipt Acknowledged:
 

By:     
 

Title:     
  Date:     

2